Case: 19-60941     Document: 00515665508         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               December 8, 2020
                                  No. 19-60941
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Riley, also known as P. J.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:08-CR-92-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          John Riley, federal prisoner # 15081-043, challenges the district
   court’s order denying his motion for resentencing under the First Step Act
   of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018). Riley




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60941      Document: 00515665508          Page: 2   Date Filed: 12/08/2020




                                    No. 19-60941


   contends: his motion did not receive a complete review on the merits; and
   the order denying his motion lacked any explanation or review of his claim.
          A district court’s discretionary denial of relief under Section 404 of
   the First Step Act is, generally, reviewed for abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019).
          On limited remand, the district court explained that it had denied
   Riley’s motion for resentencing because his sentence “has previously been
   reduced by all applicable guideline amendments”. Insofar as Riley maintains
   the court failed to consider the merits of his motion for a sentence reduction,
   his contention fails. Id. at 321–22 (denying motion for reduced sentence
   under § 404 because, inter alia, “[defendant] had his day in court. He filed a
   detailed motion explaining why he should get a new sentence; the
   government responded; the court denied the motion; and, on limited
   remand, it explained why. . . . The procedures here were blameless”.).
          Alternatively, if Riley is challenging the court’s reasoning for its
   denial, his contention is waived for inadequate briefing. See Fed. R. App. P.
   28(a)(8)(A); United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) ( “a
   failure to brief . . . constitutes waiver”). He claims his motion “never
   received a complete review on the merits as required”. As discussed above,
   on limited remand, the court provided an adequate explanation for its denial.
   (In addition, he concedes his claims lack merit. See Jackson, 945 F.3d at 321–
   22.)
          AFFIRMED.




                                          2